Exhibit 10.1

 

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) between
EARTHLINK, INC., a Delaware corporation (the “Company”), and ROLLA HUFF
(referred to herein as “You”) is entered into on December 30, 2008.  This
Agreement amends, restates and supersedes the Employment Agreement between the
Company and You dated June 25, 2007 (the “Previous Agreement”).

 

RECITALS

 


1.                                       THE COMPANY IS ENGAGED IN THE BUSINESS
OF PROVIDING INTEGRATED COMMUNICATION SERVICES AND RELATED VALUE ADDED SERVICES
TO INDIVIDUAL CONSUMERS AND BUSINESS CUSTOMERS THROUGHOUT THE STATES OF THE
UNITED STATES; AND


 


2.                                       THE COMPANY PREVIOUSLY DETERMINED THAT,
IN VIEW OF YOUR KNOWLEDGE, EXPERTISE AND EXPERIENCE IN THE INTEGRATED
COMMUNICATION SERVICES AND RELATED VALUE-ADDED SERVICES INDUSTRIES, YOUR
SERVICES AS THE CHIEF EXECUTIVE OFFICER AND PRESIDENT OF THE COMPANY WOULD BE OF
GREAT VALUE TO THE COMPANY, AND ACCORDINGLY, THE COMPANY DESIRED TO ENTER INTO
THE PREVIOUS AGREEMENT WITH YOU ON THE TERMS SET FORTH THEREIN IN ORDER TO
SECURE YOUR SERVICES; AND


 


3.                                       YOU DESIRED TO SERVE AS THE CHIEF
EXECUTIVE OFFICER AND PRESIDENT OF THE COMPANY ON THE TERMS SET FORTH IN THE
PREVIOUS AGREEMENT; AND


 


4.                                       THE COMPANY AND YOU NOW DESIRE TO AMEND
AND RESTATE THE PREVIOUS AGREEMENT, AS SET FORTH HEREIN, TO ADDRESS SECTION 409A
OF THE CODE (AS DEFINED BELOW) AND THE FINAL REGULATIONS ISSUED THEREUNDER.


 

NOW, THEREFORE, in consideration of Your employment by the Company, the above
premises and the mutual agreements hereinafter set forth, You and the Company
agree as follows:

 


1.                      DEFINITIONS.


 


(A)                                                  “AFFILIATE” MEANS ANY TRADE
OR BUSINESS WITH WHOM THE COMPANY WOULD BE CONSIDERED A SINGLE EMPLOYER UNDER
SECTIONS 414(B) OR 414(C) OF THE CODE (EXCEPT THAT, FOR PURPOSES OF DETERMINING
YOUR TERMINATION OF EMPLOYMENT, THE LANGUAGE “AT LEAST FIFTY PERCENT (50%)”
SHALL BE USED INSTEAD OF “AT LEAST EIGHTY PERCENT (80%)” EACH PLACE IT APPEARS
IN SECTIONS 414(B) OR 414(C) OF THE CODE).


 


(B)                                                 “BENEFICIAL OWNERSHIP” MEANS
BENEFICIAL OWNERSHIP AS THAT TERM IS USED IN RULE 13D-3 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.


 


(C)                                                  “BUSINESS COMBINATION”
MEANS A REORGANIZATION, MERGER OR CONSOLIDATION OF THE COMPANY.

 

--------------------------------------------------------------------------------



 


(D)                                                 “BUSINESS OF THE COMPANY”
MEANS THE BUSINESS OF PROVIDING INTEGRATED COMMUNICATION SERVICES AND RELATED
VALUE ADDED SERVICES TO INDIVIDUAL CONSUMERS AND BUSINESS CUSTOMERS.


 


(E)                                                  “CAUSE” MEANS (I) YOUR
COMMISSION OF ANY ACT OF FRAUD OR DISHONESTY RELATING TO AND ADVERSELY AFFECTING
THE BUSINESS AFFAIRS OF THE COMPANY; (II) YOUR CONVICTION OF ANY FELONY; OR
(III) YOUR WILLFUL AND CONTINUED FAILURE TO PERFORM SUBSTANTIALLY YOUR DUTIES
OWED TO THE COMPANY AFTER WRITTEN NOTICE SPECIFYING THE NATURE OF SUCH
NON-PERFORMANCE AND A REASONABLE OPPORTUNITY TO CURE SUCH NON-PERFORMANCE.  NO
ACT OR OMISSION SHALL BE CONSIDERED “WILLFUL” UNLESS IT IS DONE OR OMITTED IN
BAD FAITH OR WITHOUT REASONABLE BELIEF THAT THE ACTION OR OMISSION WAS IN THE
BEST INTERESTS OF THE COMPANY.


 


(F)                                                    “CHANGE IN CONTROL EVENT”
OF THE COMPANY MEANS THE OCCURRENCE OF ANY OF THE FOLLOWING EVENTS:


 

(1)                                  THE ACCUMULATION IN ANY NUMBER OF RELATED
OR UNRELATED TRANSACTIONS BY ANY PERSON OF BENEFICIAL OWNERSHIP OF MORE THAN
FIFTY PERCENT (50%) OF THE COMBINED VOTING POWER OF THE COMPANY’S VOTING STOCK;
PROVIDED THAT FOR PURPOSES OF THIS SUBPARAGRAPH (1), A CHANGE IN CONTROL EVENT
WILL NOT BE DEEMED TO HAVE OCCURRED IF THE ACCUMULATION OF MORE THAN FIFTY
PERCENT (50%) OF THE VOTING POWER OF THE COMPANY’S VOTING STOCK RESULTS FROM ANY
ACQUISITION OF VOTING STOCK (A) BY THE COMPANY, (B) BY ANY EMPLOYEE BENEFIT PLAN
(OR RELATED TRUST) SPONSORED OR MAINTAINED BY THE COMPANY OR ANY AFFILIATE, OR
(C) BY ANY PERSON PURSUANT TO A BUSINESS COMBINATION THAT COMPLIES WITH CLAUSES
(A) AND (B) OF SUBPARAGRAPH (2) BELOW; OR

 

(2)                                  CONSUMMATION OF A BUSINESS COMBINATION,
UNLESS, IMMEDIATELY FOLLOWING THAT BUSINESS COMBINATION, (A) ALL OR
SUBSTANTIALLY ALL OF THE PERSONS WHO WERE THE BENEFICIAL OWNERS OF VOTING STOCK
OF THE COMPANY IMMEDIATELY PRIOR TO THAT BUSINESS COMBINATION BENEFICIALLY OWN,
DIRECTLY OR INDIRECTLY, MORE THAN FIFTY PERCENT (50%) OF THE THEN OUTSTANDING
SHARES OF COMMON STOCK AND MORE THAN FIFTY PERCENT (50%) OF THE COMBINED VOTING
POWER OF THE THEN OUTSTANDING VOTING STOCK ENTITLED TO VOTE GENERALLY IN THE
ELECTION OF DIRECTORS OF THE ENTITY RESULTING FROM THAT BUSINESS COMBINATION
(INCLUDING, WITHOUT LIMITATION, AN ENTITY THAT AS A RESULT OF THAT TRANSACTION
OWNS THE COMPANY OR ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS EITHER
DIRECTLY OR THROUGH ONE OR MORE SUBSIDIARIES) IN SUBSTANTIALLY THE SAME
PROPORTIONS RELATIVE TO EACH OTHER AS THEIR OWNERSHIP, IMMEDIATELY PRIOR TO THAT
BUSINESS COMBINATION, OF THE COMMON STOCK AND VOTING STOCK OF THE COMPANY, AND
(B) AT LEAST SIXTY PERCENT (60%) OF THE MEMBERS OF THE BOARD OF DIRECTORS OF THE
ENTITY RESULTING FROM THAT BUSINESS COMBINATION HOLDING AT LEAST SIXTY PERCENT
(60%) OF THE VOTING POWER OF SUCH BOARD OF DIRECTORS WERE MEMBERS OF THE
INCUMBENT BOARD AT THE TIME OF THE EXECUTION OF THE INITIAL AGREEMENT OR OF THE
ACTION OF THE BOARD OF DIRECTORS PROVIDING FOR THAT BUSINESS COMBINATION AND AS
A RESULT OF OR IN CONNECTION WITH SUCH BUSINESS COMBINATION, NO PERSON HAS A
RIGHT TO DILUTE EITHER OF SUCH

 

2

--------------------------------------------------------------------------------


 

PERCENTAGES BY APPOINTING ADDITIONAL MEMBERS TO THE BOARD OF DIRECTORS OR
OTHERWISE WITHOUT ELECTION OR OTHER ACTION BY THE STOCKHOLDERS; OR

 

(3)                                  A SALE OR OTHER DISPOSITION OF ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY, EXCEPT PURSUANT TO A BUSINESS
COMBINATION THAT COMPLIES WITH CLAUSES (A) AND (B) OF SUBPARAGRAPH (2) ABOVE; OR

 

(4)                                  APPROVAL BY THE SHAREHOLDERS OF THE COMPANY
OF A COMPLETE LIQUIDATION OR DISSOLUTION OF THE COMPANY, EXCEPT PURSUANT TO A
BUSINESS COMBINATION THAT COMPLIES WITH CLAUSES (A) AND (B) OF SUBPARAGRAPH 2
ABOVE.

 


(G)                                                 “CODE” MEANS THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED, AND ANY REGULATIONS PROMULGATED THEREUNDER.


 


(H)                                                 “COMPANY” SHALL MEAN
EARTHLINK, INC.


 


(I)                                                     “CONFIDENTIAL
INFORMATION” MEANS ANY AND ALL NON-PUBLIC INFORMATION CONCERNING, RELATING TO
AND/OR IN THE POSSESSION OF THE COMPANY AND/OR ITS AFFILIATES AND/OR THE
BUSINESS OF THE COMPANY TREATED AS CONFIDENTIAL OR SECRET BY THE COMPANY AND/OR
ITS AFFILIATES (THAT IS, SUCH BUSINESS INFORMATION IS SUBJECT TO EFFORTS BY THE
COMPANY AND/OR ITS AFFILIATES THAT ARE REASONABLE UNDER THE CIRCUMSTANCES TO
MAINTAIN ITS SECRECY) THAT DOES NOT CONSTITUTE A TRADE SECRET, INCLUDING,
WITHOUT LIMITATION, INFORMATION CONCERNING THE COMPANY’S OR AN AFFILIATE’S
FINANCIAL POSITION AND RESULTS OF OPERATIONS (INCLUDING REVENUES, ASSETS, NET
INCOME, ETC.), ANNUAL AND LONG RANGE BUSINESS PLANS, PRODUCT AND SERVICE PLANS,
MARKETING PLANS AND METHODS, EMPLOYEE LISTS AND INFORMATION, IN WHATEVER FORM
AND WHETHER OR NOT COMPUTER OR ELECTRONICALLY ACCESSIBLE.


 


(J)                                                     “ELIGIBLE EARNINGS” HAS
THE SAME MEANING GIVEN TO THAT TERM IN THE COMPANY’S BONUS PLAN AND PAYROLL
POLICIES.


 


(K)                                                  “GOOD REASON” MEANS, WITH
RESPECT TO YOUR TERMINATION OF EMPLOYMENT, ANY OF THE FOLLOWING ACTS OR
OMISSIONS THAT ARE NOT CURED WITHIN THIRTY (30) DAYS AFTER WRITTEN NOTICE OF
SUCH ACT OR OMISSION IS DELIVERED TO THE COMPANY, THE CHAIRMAN OF THE BOARD OF
DIRECTORS AND THE CHAIRMAN OF THE LEADERSHIP AND COMPENSATION COMMITTEE OF THE
BOARD OF DIRECTORS (WHICH NOTICE MUST BE GIVEN NO LATER THAN NINETY (90) DAYS
AFTER THE INITIAL OCCURRENCE OF SUCH EVENT):


 

(1)                                  WITHOUT YOUR EXPRESS WRITTEN CONSENT
(I) THE ASSIGNMENT TO YOU OF ANY DUTIES MATERIALLY INCONSISTENT IN ANY RESPECT
WITH YOUR POSITION, AUTHORITY, DUTIES OR RESPONSIBILITIES AS CONTEMPLATED BY
SECTION 2, (II) THE REQUIREMENT BY THE COMPANY THAT YOU REPORT TO ANY OFFICER OR
EMPLOYEE OTHER THAN DIRECTLY TO THE BOARD OF DIRECTORS OF THE COMPANY, OR
(III) ANY OTHER ACTION BY THE COMPANY THAT RESULTS IN A SIGNIFICANT DIMINUTION
IN SUCH POSITION, AUTHORITY, DUTIES OR RESPONSIBILITIES, PROVIDED, HOWEVER,
THAT, WITHOUT LIMITING THE FOREGOING, THE OCCURRENCE OF A NON-PUBLIC CHANGE IN
CONTROL EVENT (REGARDLESS OF YOUR CONSENT THERETO) SHALL IN AND OF ITSELF BE
DEEMED TO RESULT IN A SIGNIFICANT DIMINUTION IN

 

3

--------------------------------------------------------------------------------


 

YOUR POSITION, AUTHORITY, DUTIES AND/OR RESPONSIBILITIES AS CONTEMPLATED BY
SECTION 2;

 

(2)                                  WITHOUT YOUR EXPRESS WRITTEN CONSENT, ANY
FAILURE BY THE COMPANY TO COMPLY IN ANY MATERIAL RESPECT WITH ANY OF THE
PROVISIONS OF SECTION 4(A), (B) AND (D) OF THIS AGREEMENT;

 

(3)                                  ANY REQUIREMENT THAT YOU RELOCATE OUTSIDE
OF, OR ANY RELOCATION OF THE COMPANY’S PRINCIPAL EXECUTIVE OFFICE OUTSIDE OF,
THE METROPOLITAN AREA OF ATLANTA, GEORGIA; OR

 

(4)                                  ANY BREACH BY THE COMPANY OF ANY OTHER
MATERIAL PROVISION OF THIS AGREEMENT.

 

A TERMINATION BY YOU SHALL NOT CONSTITUTE TERMINATION FOR GOOD REASON UNLESS YOU
RESIGN WITHIN TWO (2) YEARS AFTER THE INITIAL OCCURRENCE OF SUCH UNCURED EVENT.

 


(L)                                                     “INCUMBENT BOARD” MEANS
A BOARD OF DIRECTORS CONSISTING OF INDIVIDUALS WHO EITHER ARE (A) MEMBERS OF THE
COMPANY’S BOARD OF DIRECTORS ON THE DATE HEREOF OR (B) MEMBERS WHO BECOME
MEMBERS OF THE COMPANY’S BOARD OF DIRECTORS SUBSEQUENT TO THE DATE HEREOF WHOSE
ELECTION, OR NOMINATION FOR ELECTION BY THE COMPANY’S SHAREHOLDERS, WAS APPROVED
BY A VOTE OF AT LEAST SIXTY PERCENT (60%) OF THE DIRECTORS THEN COMPRISING THE
INCUMBENT BOARD (EITHER BY A SPECIFIC VOTE OR BY APPROVAL OF THE PROXY STATEMENT
OF THE COMPANY IN WHICH THAT PERSON IS NAMED AS A NOMINEE FOR DIRECTOR, WITHOUT
OBJECTION TO THAT NOMINATION), BUT EXCLUDING, FOR THAT PURPOSE, ANY INDIVIDUAL
WHOSE INITIAL ASSUMPTION OF OFFICE OCCURS AS A RESULT OF AN ACTUAL OR THREATENED
ELECTION CONTEST (WITHIN THE MEANING OF RULE 14A-11 OF THE SECURITIES EXCHANGE
ACT OF 1934, AS AMENDED) WITH RESPECT TO THE ELECTION OR REMOVAL OF DIRECTORS OR
OTHER ACTUAL OR THREATENED SOLICITATION OF PROXIES OR CONSENTS BY OR ON BEHALF
OF A PERSON OTHER THAN THE BOARD OF DIRECTORS.


 


(M)                                               “NON-PUBLIC CHANGE IN CONTROL
EVENT” MEANS ANY CHANGE IN CONTROL EVENT THAT IS NOT A PUBLIC CHANGE IN CONTROL
EVENT.


 


(N)                                                 “PERSON” MEANS ANY
INDIVIDUAL, ENTITY OR GROUP WITHIN THE MEANING OF SECTION 13(D)(3) OR
14(D)(2) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.


 


(O)                                                 “PUBLIC CHANGE IN CONTROL
EVENT” MEANS ANY CHANGE IN CONTROL EVENT AS DEFINED IN CLAUSE (F) ABOVE WHERE
(I) THE PERSON THAT ACCUMULATES BENEFICIAL OWNERSHIP OF MORE THAN FIFTY PERCENT
(50%) OF THE COMBINED VOTING POWER OF THE COMPANY’S VOTING STOCK HAS, OR SUCH
PERSON IS A DIRECT OR INDIRECT SUBSIDIARY OF A PERSON THAT HAS, A CLASS OF
COMMON STOCK (OR DEPOSITARY RECEIPTS OR OTHER CERTIFICATES REPRESENTING COMMON
EQUITY INTERESTS) TRADED ON A U.S. NATIONAL SECURITIES EXCHANGE OR QUOTED ON
NASDAQ OR ANOTHER ESTABLISHED OVER-THE-COUNTER TRADING MARKET IN THE UNITED
STATES OR WHICH WILL BE SO TRADED OR QUOTED WHEN ISSUED OR EXCHANGED IN
CONNECTION WITH SUCH CHANGE IN CONTROL EVENT OR (II) UPON THE CONSUMMATION OF
SUCH CHANGE IN CONTROL EVENT, THE VOTING STOCK OF THE COMPANY WILL REMAIN
TRADING

 

4

--------------------------------------------------------------------------------



 


ON A U.S. NATIONAL SECURITIES EXCHANGE OR QUOTED ON NASDAQ OR ANOTHER
ESTABLISHED OVER-THE-COUNTER TRADING MARKET IN THE UNITED STATES.


 


(P)                                                 “SPECIFIED EMPLOYEE” MEANS
AN EMPLOYEE WHO IS (I) AN OFFICER OF THE COMPANY OR AN AFFILIATE HAVING ANNUAL
COMPENSATION GREATER THAN $145,000 (WITH CERTAIN ADJUSTMENTS FOR INFLATION AFTER
2008), (II) A FIVE-PERCENT OWNER OF THE COMPANY OR (III) A ONE-PERCENT OWNER OF
THE COMPANY HAVING ANNUAL COMPENSATION GREATER THAN $150,000.  FOR PURPOSES OF
THIS SECTION, NO MORE THAN 50 EMPLOYEES (OR, IF LESSER, THE GREATER OF THREE OR
10 PERCENT OF THE EMPLOYEES) SHALL BE TREATED AS OFFICERS.  EMPLOYEES WHO
(I) NORMALLY WORK LESS THAN 17 1/2 HOURS PER WEEK, (II) NORMALLY WORK NOT MORE
THAN 6 MONTHS DURING ANY YEAR, (III) HAVE NOT ATTAINED AGE 21, (IV) ARE INCLUDED
IN A UNIT OF EMPLOYEES COVERED BY AN AGREEMENT WHICH THE SECRETARY OF LABOR
FINDS TO BE A COLLECTIVE BARGAINING AGREEMENT BETWEEN EMPLOYEE REPRESENTATIVES
AND THE COMPANY OR AN AFFILIATE (EXCEPT AS OTHERWISE PROVIDED IN REGULATIONS
ISSUED UNDER THE CODE) OR (V) WHO HAVE NOT COMPLETED SIX MONTHS OF SERVICE SHALL
BE EXCLUDED FOR PURPOSES OF DETERMINING THE NUMBER OF OFFICERS FOR THIS
DETERMINATION.  FOR PURPOSES OF THIS SECTION, THE TERM “FIVE-PERCENT OWNER”
(“ONE-PERCENT OWNER”) MEANS ANY PERSON WHO OWNS MORE THAN FIVE PERCENT (ONE
PERCENT) OF THE OUTSTANDING STOCK OF THE COMPANY OR STOCK POSSESSING MORE THAN
FIVE PERCENT (ONE PERCENT) OF THE TOTAL COMBINED VOTING POWER OF ALL STOCK OF
THE COMPANY.  FOR PURPOSES OF DETERMINING OWNERSHIP, THE ATTRIBUTION RULES OF
SECTION 318 OF THE CODE SHALL BE APPLIED BY SUBSTITUTING “FIVE PERCENT” FOR “50
PERCENT” IN SECTION 318(A)(2) AND THE RULES OF SECTIONS 414(B), 414(C) AND
414(M) OF THE CODE SHALL NOT APPLY.  FOR PURPOSES OF THIS SECTION, THE TERM
“COMPENSATION” HAS THE MEANING GIVEN SUCH TERM BY SECTION 414(Q)(4) OF THE
CODE.  THE DETERMINATION OF WHETHER YOU ARE A SPECIFIED EMPLOYEE WILL BE BASED
ON A DECEMBER 31 IDENTIFICATION DATE SUCH THAT IF YOU SATISFY THE ABOVE
DEFINITION OF SPECIFIED EMPLOYEE AT ANY TIME DURING THE 12-MONTH PERIOD ENDING
ON DECEMBER 31, YOU WILL BE TREATED AS A SPECIFIED EMPLOYEE IF YOU HAVE A
TERMINATION OF EMPLOYMENT DURING THE 12-MONTH PERIOD BEGINNING ON THE FIRST DAY
OF THE FOURTH MONTH FOLLOWING THE IDENTIFICATION DATE.  THIS DEFINITION IS
INTENDED TO COMPLY WITH THE “SPECIFIED EMPLOYEE” RULES OF
SECTION 409A(A)(2)(B)(I) OF THE CODE AND SHALL BE INTERPRETED ACCORDINGLY.


 


(Q)                                                 “TERMINATION OF EMPLOYMENT”
MEANS THE TERMINATION OF YOUR EMPLOYMENT AND SERVICE WITH THE COMPANY AND ALL
AFFILIATES.  YOU WILL NOT BE CONSIDERED AS HAVING HAD A TERMINATION OF
EMPLOYMENT IF (I) YOU CONTINUE TO PROVIDE SERVICES TO THE COMPANY OR ANY
AFFILIATE AS AN EMPLOYEE OR INDEPENDENT CONTRACTOR AT AN ANNUAL RATE THAT IS
MORE THAN 20 PERCENT OF THE SERVICES RENDERED, ON AVERAGE, DURING THE
IMMEDIATELY PRECEDING 36 MONTHS OF EMPLOYMENT (OR, IF EMPLOYED LESS THAN 36
MONTHS, SUCH LESSER PERIOD) OR (II) YOU ARE ON MILITARY LEAVE, SICK LEAVE OR
OTHER BONA FIDE LEAVE OF ABSENCE SO LONG AS THE PERIOD OF SUCH LEAVE DOES NOT
EXCEED SIX MONTHS, OR IF LONGER, SO LONG AS YOUR RIGHT TO REEMPLOYMENT WITH THE
COMPANY OR ANY AFFILIATE IS PROVIDED EITHER BY STATUTE OR BY CONTRACT.  IF THE
PERIOD OF LEAVE (I) ENDS OR (II) EXCEEDS SIX MONTHS AND YOUR RIGHT TO
REEMPLOYMENT IS NOT PROVIDED EITHER BY STATUTE OR BY CONTRACT, THE TERMINATION
OF EMPLOYMENT WILL BE DEEMED TO OCCUR ON THE FIRST DATE IMMEDIATELY FOLLOWING
SUCH SIX-MONTH PERIOD IF NOT REEMPLOYED BY THE COMPANY OR ANY AFFILIATE BEFORE
SUCH TIME AND ELIGIBILITY FOR

 

5

--------------------------------------------------------------------------------



 


PAYMENTS AND BENEFITS HEREUNDER WILL BE DETERMINED AS OF THAT TIME.  TERMINATION
OF EMPLOYMENT SHALL BE CONSTRUED CONSISTENT WITH THE MEANING OF A “SEPARATION
FROM SERVICE” UNDER SECTION 409A OF THE CODE.


 


(R)                                                    “TOTAL DISABILITY” MEANS
YOUR INABILITY, THROUGH PHYSICAL OR MENTAL ILLNESS OR ACCIDENT, TO PERFORM THE
MAJORITY OF YOUR USUAL DUTIES AND RESPONSIBILITIES HEREUNDER (AS SUCH DUTIES ARE
CONSTITUTED ON THE DATE OF THE COMMENCEMENT OF SUCH DISABILITY) IN THE MANNER
AND TO THE EXTENT REQUIRED UNDER THIS AGREEMENT FOR A PERIOD OF AT LEAST NINETY
(90) CONSECUTIVE DAYS.  TOTAL DISABILITY SHALL BE DEEMED TO HAVE OCCURRED ON THE
FIRST DAY FOLLOWING THE EXPIRATION OF SUCH NINETY (90) DAY PERIOD.


 


(S)                                                  “TRADE SECRETS” MEANS ANY
AND ALL INFORMATION CONCERNING, RELATING TO AND/OR IN THE POSSESSION OF, THE
COMPANY AND/OR ITS AFFILIATES AND/OR THE BUSINESS OF THE COMPANY THAT QUALIFIES
AS A TRADE SECRET AS DEFINED BY THE LAWS OF THE STATE OF GEORGIA ON THE DATE OF
THIS AGREEMENT AND AS SUCH LAWS ARE AMENDED FROM TIME TO TIME THEREAFTER.


 


(T)                                                    “VOTING STOCK” MEANS THE
THEN OUTSTANDING SECURITIES OF AN ENTITY ENTITLED TO VOTE GENERALLY IN THE
ELECTION OF MEMBERS OF THAT ENTITY’S BOARD OF DIRECTORS.


 


2.                      EMPLOYMENT; DUTIES.


 


(A)                                                  THE COMPANY AGREES TO
EMPLOY YOU AS CHIEF EXECUTIVE OFFICER AND PRESIDENT OF THE COMPANY WITH THE
DUTIES AND RESPONSIBILITIES GENERALLY ASSOCIATED WITH SUCH POSITION AND SUCH
OTHER REASONABLE ADDITIONAL RESPONSIBILITIES AND POSITIONS AS MAY BE ADDED TO
YOUR DUTIES FROM TIME TO TIME BY THE BOARD OF DIRECTORS CONSISTENT WITH YOUR
POSITION.


 


(B)                                                 DURING YOUR EMPLOYMENT
HEREUNDER, YOU SHALL (I) DILIGENTLY FOLLOW AND IMPLEMENT ALL COMPANY EMPLOYEE
POLICIES AND ALL MANAGEMENT POLICIES AND DECISIONS COMMUNICATED TO YOU BY THE
BOARD OF DIRECTORS; AND (II) TIMELY PREPARE AND FORWARD TO THE BOARD OF
DIRECTORS ALL REPORTS AND ACCOUNTINGS AS MAY BE REASONABLY REQUESTED OF YOU.


 


3.                     TERM.  THE TERM HEREOF COMMENCED ON JUNE 25, 2007, SHALL
CONTINUE FOR A PERIOD OF THREE (3) YEARS FROM SUCH DATE AND SHALL BE
AUTOMATICALLY EXTENDED FROM YEAR-TO-YEAR THEREAFTER UNLESS TERMINATED IN
ACCORDANCE WITH SECTION 6 HEREOF (THE “TERM”).


 


4.                      COMPENSATION.


 


(A)                                                  (1)  YOU SHALL BE PAID AN
ANNUAL BASE SALARY OF NOT LESS THAN EIGHT HUNDRED THOUSAND DOLLARS ($800,000)
PER YEAR (THE “BASE SALARY”).  THE BASE SALARY SHALL ACCRUE AND BE DUE AND
PAYABLE IN EQUAL, OR AS NEARLY EQUAL AS PRACTICABLE, BIWEEKLY INSTALLMENTS AND
THE COMPANY MAY DEDUCT FROM EACH SUCH INSTALLMENT ALL AMOUNTS REQUIRED TO BE
DEDUCTED AND WITHHELD IN ACCORDANCE WITH APPLICABLE FEDERAL AND STATE INCOME,
FICA AND OTHER WITHHOLDING TAX REQUIREMENTS.

 

6

--------------------------------------------------------------------------------


 

(2)  THE BASE SALARY SHALL BE REVIEWED BY THE BOARD OF DIRECTORS AT LEAST ONCE
DURING EACH YEAR OF THE TERM AND MAY BE INCREASED FROM TIME TO TIME AND AT ANY
TIME BY THE BOARD OF DIRECTORS.  THE BASE SALARY SHALL IN NO EVENT BE REDUCED OR
DECREASED BELOW THE HIGHEST LEVEL ATTAINED AT ANY TIME BY YOU, UNLESS YOU AND
THE BOARD OF DIRECTORS AGREE TO IMPLEMENT A SALARY REDUCTION PROGRAM FOR COST
ABATEMENT PURPOSES.

 

(3)  AS THE TERM BEGINS ON OTHER THAN THE FIRST BUSINESS DAY OF A CALENDAR MONTH
AND AS THE TERM HEREOF SHALL TERMINATE ON OTHER THAN THE LAST DAY OF A CALENDAR
MONTH, YOUR COMPENSATION FOR SUCH MONTH SHALL BE PRORATED ACCORDING TO THE
NUMBER OF DAYS DURING SUCH MONTH THAT OCCUR WITHIN THE TERM.

 


(B)                                                 FOR EACH FISCAL YEAR OF THE
COMPANY, YOU SHALL BE ENTITLED TO RECEIVE AN ANNUAL TARGET BONUS OPPORTUNITY IN
AN AMOUNT EQUAL TO ONE HUNDRED PERCENT (100%) OF YOUR ELIGIBLE EARNINGS (THE
“ANNUAL TARGET BONUS”), WITH THE ABILITY TO EARN 50 PERCENT (50%) (THRESHOLD) TO
ONE HUNDRED FIFTY PERCENT (150%) (MAXIMUM) OF YOUR ANNUAL TARGET BONUS IF THE
BONUS CRITERIA FOR SUCH ANNUAL PERIOD, AS SET BY THE BOARD OF DIRECTORS OF THE
COMPANY, ARE SATISFIED (THE “TARGET BONUS PAYMENT”); PROVIDED THAT IF SUCH BONUS
CRITERIA ARE NOT SATISFIED, NO ANNUAL TARGET BONUS SHALL BE PAYABLE.  THE
CRITERIA TO EARN YOUR ANNUAL TARGET BONUS AND OTHER LEVELS BETWEEN THE THRESHOLD
AND MAXIMUM FOR EACH YEAR OF THE TERM SHALL BE BASED UPON GOOD FAITH
NEGOTIATIONS BETWEEN YOU AND THE BOARD OF DIRECTORS.  ALL TARGET BONUS PAYMENTS
THAT BECOME PAYABLE SHALL BE PAID TO YOU IN ACCORDANCE WITH THE APPLICABLE BONUS
PLAN BUT IN NO EVENT LATER THAN 2½ MONTHS AFTER THE END OF THE FISCAL YEAR OF
THE COMPANY TO WHICH YOUR TARGET BONUS PAYMENTS RELATE.


 


(C)                                                  WHILE YOU ARE PERFORMING
THE SERVICES DESCRIBED HEREIN, THE COMPANY SHALL REIMBURSE YOU FOR ALL
REASONABLE AND NECESSARY EXPENSES INCURRED BY YOU IN CONNECTION WITH THE
PERFORMANCE OF YOUR DUTIES OF EMPLOYMENT HEREUNDER IN ACCORDANCE WITH THE
COMPANY’S EXPENSE REIMBURSEMENT POLICY, AS APPLIED TO THE COMPANY’S EXECUTIVE
OFFICERS, AS SOON AS ADMINISTRATIVELY PRACTICABLE BUT NO LATER THAN 2 ½ MONTHS
AFTER THE END OF THE YEAR IN WHICH YOU INCUR THE REIMBURSABLE EXPENSE.


 


(D)                                                 PURSUANT TO THIS
SECTION 4(D), YOU SHALL PARTICIPATE IN THE CHANGE-IN-CONTROL ACCELERATED VESTING
AND SEVERANCE PLAN AMENDED AND RESTATED EFFECTIVE DECEMBER 15, 2008 AND ANY
PLAN(S) OR PROGRAM(S) THAT SUPERSEDE, REPLACE AND/OR SUPPLEMENT SUCH PLAN, AS IN
EFFECT FROM TIME TO TIME (THE “AV/SP”), AT THE HIGHEST AND MOST BENEFICIAL LEVEL
OF PARTICIPATION PROVIDED UNDER THE AV/SP.  WITH RESPECT TO EACH INDIVIDUAL
BENEFIT, OR CATEGORY OF SIMILAR BENEFIT, PROVIDED TO YOU UNDER EACH OF THE AV/SP
AND THIS AGREEMENT, THE TWO (2) BENEFITS SHALL NOT BE CUMULATIVE, AND YOU SHALL
BE ENTITLED TO RECEIVE EACH SUCH BENEFIT, OR CATEGORY OF BENEFIT, UNDER THE
TERMS OF THE AV/SP OR THE TERMS OF THIS AGREEMENT, WHICHEVER WOULD BE THE
GREATER AMOUNT OR VALUE TO YOU, EXCEPT THAT THE TIMING AND MANNER OF PAYMENT OF
SUCH BENEFITS SHALL BE CONSISTENT WITH THE TERMS OF THIS AGREEMENT, REGARDLESS
OF WHETHER THE AMOUNT OR VALUE OF THE BENEFITS YOU ARE ENTITLED TO RECEIVE ARE
DETERMINED UNDER THE AV/SP OR THIS AGREEMENT.  THE RESTRICTIONS ON CUMULATION OF
BENEFITS IN THIS SECTION 4(D), AND THE APPLICATION OF THE TERMS OF THE AV/SP TO

 

7

--------------------------------------------------------------------------------



 


BENEFITS PROVIDED THEREUNDER, SHALL NOT APPLY TO YOUR RIGHT TO QUALIFY FOR AND
PARTICIPATE IN THE AV/SP AT THE HIGHEST AND MOST BENEFICIAL LEVEL OF
PARTICIPATION.


 


(E)                                                  YOU SHALL RECEIVE PAID
VACATION DURING EACH TWELVE (12) MONTH PERIOD OF YOUR EMPLOYMENT IN ACCORDANCE
WITH THE COMPANY’S VACATION POLICY.  TO THE EXTENT THAT YOU DO NOT USE YOUR
ACCRUED VACATION DURING SUCH TWELVE (12) MONTH PERIOD, ANY REMAINING ACCRUED
VACATION SHALL BE SUBJECT TO THE CARRYOVER RESTRICTIONS APPLICABLE IN THE
COMPANY’S NORMAL VACATION POLICIES.


 


5.                     EQUITY RIGHTS.


 


(A)                                                  UPON EXECUTION OF THE
PREVIOUS AGREEMENT, YOU RECEIVED 100,000 RSUS WHICH SHALL VEST IN ACCORDANCE
WITH THE TERMS OF THE EARTHLINK, INC. 2006 EQUITY AND CASH INCENTIVE PLAN, WITH
50,000 RSUS VESTING ON JUNE 25, 2009, 25,000 RSUS VESTING ON JUNE 25, 2010 AND
25,000 RSUS VESTING ON JUNE 25, 2011, ASSUMING YOUR CONTINUED EMPLOYMENT UNTIL
EACH SUCH TIME, OR AS OTHERWISE VESTED PURSUANT TO SECTION 6.  UPON EXECUTION OF
THE PREVIOUS AGREEMENT, YOU ALSO RECEIVED (1) 700,000 STOCK OPTIONS WHICH VESTED
AS OF SEPTEMBER 30, 2007 AND (II) 800,000 STOCK OPTIONS WHICH VEST OVER A PERIOD
OF FOUR YEARS IN ACCORDANCE WITH THE TERMS OF THE EARTHLINK, INC. 2006 EQUITY
AND CASH INCENTIVE PLAN, WITH 300,000 STOCK OPTIONS VESTING ON DECEMBER 31, 2008
AND THE REMAINING 500,000 STOCK OPTIONS VESTING ON A MONTHLY BASIS BETWEEN
JANUARY 1, 2009 AND JUNE 25, 2011, ASSUMING YOUR CONTINUED EMPLOYMENT UNTIL EACH
SUCH TIME, OR AS OTHERWISE VESTED PURSUANT TO SECTION 6.


 


(B)                                                 THE STOCK OPTIONS AND
RESTRICTED STOCK UNITS GRANTED BY THE COMPANY TO YOU FROM TIME TO TIME ARE
HEREINAFTER COLLECTIVELY CALLED THE “STOCK OPTIONS AND RSUS.”  YOU SHALL BE
GIVEN THE PERIOD PERMITTED UNDER YOUR RESPECTIVE STOCK OPTION AGREEMENTS, WHICH
SHALL CONTAIN THE MATERIAL TERMS PROVIDED IN THE FORM ATTACHED TO THIS
AGREEMENT, TO EXERCISE YOUR STOCK OPTIONS AFTER YOUR TERMINATION OF EMPLOYMENT.


 


(C)                                                  VESTED STOCK OPTIONS SHALL
BE EXERCISABLE FOR NINETY (90) DAYS FOLLOWING TERMINATION OF EMPLOYMENT,
PROVIDED THAT IF YOU ARE PROHIBITED FROM EXERCISING VESTED STOCK OPTIONS DURING
SUCH NINETY (90) DAY PERIOD DUE TO HAVING MATERIAL NON-PUBLIC INFORMATION ABOUT
THE COMPANY, SUCH EXERCISE PERIOD SHALL BE EXTENDED UNTIL TEN (10) DAYS
FOLLOWING THE DATE THAT YOU NO LONGER HAVE MATERIAL NON-PUBLIC INFORMATION ABOUT
THE COMPANY, BUT IN NO EVENT SHALL THE VESTED STOCK OPTIONS BE EXERCISABLE
BEYOND THEIR LATEST EXPIRATION DATE AS SET FORTH IN THE RESPECTIVE STOCK OPTION
AGREEMENTS.


 


6.                      TERMINATION.


 


(A)                                                  A TERMINATION OF EMPLOYMENT
SHALL OCCUR ONLY AS FOLLOWS:


 

(1)                                  FOR CAUSE IMMEDIATELY BY THE COMPANY; OR

 

(2)                                  AT YOUR OPTION FOR GOOD REASON; OR

 

8

--------------------------------------------------------------------------------


 

(3)                                  AT YOUR OPTION UPON THIRTY (30) DAYS PRIOR
WRITTEN NOTICE OF TERMINATION DELIVERED BY YOU TO THE COMPANY; OR

 

(4)                                  FOR ANY REASON BY THE COMPANY UPON THREE
(3) CALENDAR MONTHS PRIOR WRITTEN NOTICE OF TERMINATION DELIVERED TO YOU, EXCEPT
DURING A PERIOD OF YOUR DISABILITY THAT MAY QUALIFY AS THE PERIOD FOR
QUALIFICATION FOR YOUR TERMINATION OF EMPLOYMENT DUE TO YOUR TOTAL DISABILITY AS
SET FORTH IN SECTION 6(A)(6); OR

 

(5)                                  BY THE COMPANY UPON YOUR DEATH; OR

 

(6)                                  BY THE COMPANY BECAUSE OF YOUR TOTAL
DISABILITY UPON THIRTY (30) DAYS PRIOR WRITTEN NOTICE OF TERMINATION DELIVERED
TO YOU.

 


(B)                                                 IF YOU HAVE A TERMINATION OF
EMPLOYMENT THAT IS (I) BY THE COMPANY FOR OTHER THAN “CAUSE,” YOUR DEATH OR YOUR
TOTAL DISABILITY, OR (II) BY YOU FOR “GOOD REASON,” YOU SHALL BE PAID AN AMOUNT
EQUAL TO (A) TWO HUNDRED PERCENT (200%) OF THE SUM OF (I) YOUR BASE SALARY AS OF
THE EFFECTIVE DATE OF YOUR TERMINATION OF EMPLOYMENT AND (II) YOUR ANNUAL TARGET
BONUS FOR THE YEAR IN WHICH YOUR TERMINATION OF EMPLOYMENT OCCURS, LESS (B) THE
AMOUNT OF THE NON-COMPETE PAYMENT.  SUBJECT TO SECTION 19 BELOW, SUCH AMOUNT
SHALL BE PAID IN A LUMP SUM AS SOON AS ADMINISTRATIVELY PRACTICABLE (AND WITHIN
THIRTY (30) DAYS) AFTER YOUR TERMINATION OF EMPLOYMENT.  IN THE EVENT OF SUCH
TERMINATION OF EMPLOYMENT, YOU SHALL BECOME IMMEDIATELY VESTED IN ALL YOUR
OUTSTANDING STOCK OPTIONS AND RSUS, AND FOR EIGHTEEN (18) MONTHS FOLLOWING
TERMINATION OF EMPLOYMENT THE COMPANY SHALL PAY, NO LESS FREQUENTLY THAN
MONTHLY, ALL COSTS OF HEALTH CARE CONTINUATION COVERAGE FOR WHICH YOU AND YOUR
SPOUSE AND DEPENDENTS ARE ELIGIBLE UNDER THE CONSOLIDATED OMNIBUS BUDGET
RECONCILIATION ACT OF 1986.


 


(C)                                                  IF YOU HAVE A TERMINATION
OF EMPLOYMENT ON ACCOUNT OF YOUR DEATH OR YOUR TOTAL DISABILITY, YOU SHALL BE
PAID (I) ONE HUNDRED PERCENT (100%) OF YOUR BASE SALARY AS OF THE EFFECTIVE DATE
OF YOUR TERMINATION OF EMPLOYMENT, SUCH AMOUNT TO BE PAID IN A LUMP SUM AS SOON
AS ADMINISTRATIVELY PRACTICABLE (AND WITHIN THIRTY (30) DAYS) AFTER YOUR
TERMINATION OF EMPLOYMENT (SUBJECT TO ANY DELAY IN PAYMENTS THAT MAY BE REQUIRED
BY SECTION 19), AND (II) YOUR ANNUAL TARGET BONUS FOR THE YEAR IN WHICH YOUR
TERMINATION OF EMPLOYMENT OCCURS, SUCH ANNUAL TARGET BONUS TO BE DETERMINED IN
ACCORDANCE WITH SECTION 4(B) AND TO BE PAYABLE IN ACCORDANCE WITH THE LAST
SENTENCE OF SECTION 4(B).


 


(D)                                                 IF YOU HAVE A TERMINATION OF
EMPLOYMENT BY THE COMPANY FOR CAUSE OR BY YOU FOR REASONS OTHER THAN FOR “GOOD
REASON,” THE COMPANY WILL HAVE NO OBLIGATIONS TO PAY YOU ANY AMOUNT BEYOND THE
EFFECTIVE DATE OF SUCH TERMINATION OF EMPLOYMENT WHETHER AS BASE SALARY, ANNUAL
TARGET BONUS OR OTHERWISE OR TO PROVIDE YOU WITH ANY BENEFITS ARISING HEREUNDER
OR OTHERWISE EXCEPT AS REQUIRED BY LAW.

 

9

--------------------------------------------------------------------------------



 


7.                     CONFIDENTIAL INFORMATION AND TRADE SECRETS.  YOU
ACKNOWLEDGE THAT THE NATURE OF YOUR ENGAGEMENT BY THE COMPANY IS SUCH THAT YOU
SHALL HAVE ACCESS TO THE CONFIDENTIAL INFORMATION AND THE TRADE SECRETS, EACH OF
WHICH HAS GREAT VALUE TO THE COMPANY, PROVIDES THE COMPANY A COMPETITIVE
ADVANTAGE, AND CONSTITUTES THE FOUNDATION UPON WHICH THE BUSINESS OF THE COMPANY
IS BASED.  YOU AGREE TO HOLD ALL OF THE CONFIDENTIAL INFORMATION AND THE TRADE
SECRETS IN CONFIDENCE AND TO NOT USE, DISCLOSE, PUBLISH OR OTHERWISE DISSEMINATE
ANY OF SUCH CONFIDENTIAL INFORMATION AND THE TRADE SECRETS TO ANY OTHER PERSON,
EXCEPT TO THE EXTENT SUCH DISCLOSURE IS (I) NECESSARY TO THE PERFORMANCE OF THIS
AGREEMENT AND IN FURTHERANCE OF THE COMPANY’S BEST INTERESTS, (II) REQUIRED BY
APPLICABLE LAW, (III) AS A RESULT OF PORTIONS OF THE CONFIDENTIAL INFORMATION
AND/OR THE TRADE SECRETS BECOMING LAWFULLY OBTAINABLE FROM OTHER SOURCES,
(IV) AUTHORIZED IN WRITING BY THE COMPANY, OR (V) NECESSARY TO ENFORCE THIS
AGREEMENT.  THE RESTRICTIONS SET FORTH IN THIS SECTION 7 SHALL REMAIN IN FULL
FORCE AND EFFECT (A) WITH RESPECT TO THE CONFIDENTIAL INFORMATION, FOR THE THREE
(3) YEAR PERIOD FOLLOWING THE EFFECTIVE DATE OF YOUR TERMINATION OF EMPLOYMENT,
AND WITH RESPECT TO THE TRADE SECRETS, UNTIL THE TRADE SECRETS NO LONGER RETAIN
THEIR STATUS OR QUALIFY AS TRADE SECRETS UNDER APPLICABLE LAW.  UPON YOUR
TERMINATION OF EMPLOYMENT, YOU SHALL DELIVER TO THE COMPANY ALL DOCUMENTS,
RECORDS, NOTEBOOKS, WORK PAPERS, AND ALL SIMILAR MATERIAL CONTAINING
CONFIDENTIAL INFORMATION AND TRADE SECRETS, WHETHER PREPARED BY YOU, THE COMPANY
OR ANYONE ELSE.


 


8.                      INVENTIONS AND PATENTS.  ALL INVENTIONS, DESIGNS,
IMPROVEMENTS, PATENTS, COPYRIGHTS AND DISCOVERIES CONCEIVED BY YOU DURING THE
TERM OF THIS AGREEMENT WHICH ARE USEFUL IN OR DIRECTLY OR INDIRECTLY RELATE TO
THE BUSINESS OF THE COMPANY OR TO ANY EXPERIMENTAL WORK CARRIED ON BY THE
COMPANY, SHALL BE THE PROPERTY OF THE COMPANY.  YOU AGREE TO PROMPTLY AND FULLY
DISCLOSE TO THE COMPANY ALL SUCH INVENTIONS, DESIGNS, IMPROVEMENTS, PATENTS,
COPYRIGHTS AND DISCOVERIES (WHETHER DEVELOPED INDIVIDUALLY OR WITH OTHER
PERSONS) AND AT THE COMPANY’S EXPENSE, TO TAKE ALL STEPS NECESSARY AND
REASONABLY REQUIRED TO ASSURE THE COMPANY’S OWNERSHIP THEREOF AND TO ASSIST THE
COMPANY IN PROTECTING OR DEFENDING THE COMPANY’S PROPRIETARY RIGHTS THEREIN.


 


9.                      RESTRICTIVE COVENANTS.


 


(A)                                                  NON-COMPETITION.  YOU AGREE
THAT DURING YOUR EMPLOYMENT, AND FOR A PERIOD OF EIGHTEEN (18) CALENDAR MONTHS
FOLLOWING TERMINATION OF EMPLOYMENT, YOU SHALL NOT PERFORM WITHIN THE 50 STATES
OF THE UNITED STATES OF AMERICA ANY SERVICES WHICH ARE IN COMPETITION WITH THE
BUSINESS OF THE COMPANY DURING YOUR EMPLOYMENT, OR FOLLOWING YOUR TERMINATION OF
EMPLOYMENT ANY SERVICES WHICH ARE IN COMPETITION WITH A MATERIAL LINE OF
BUSINESS ENGAGED IN BY THE COMPANY AT THE TIME OF YOUR TERMINATION OF
EMPLOYMENT, AND WHICH ARE THE SAME AS OR SIMILAR TO THOSE SERVICES YOU PERFORMED
FOR THE COMPANY UNDER THIS AGREEMENT; PROVIDED, HOWEVER, IF THE OTHER BUSINESS
COMPETITIVE WITH THE BUSINESS OF THE COMPANY HAS MULTIPLE LINES, DIVISIONS,
SEGMENTS OR UNITS, SOME OF WHICH ARE NOT COMPETITIVE WITH THE BUSINESS OF THE
COMPANY, NOTHING HEREIN SHALL PREVENT YOU FROM BEING EMPLOYED BY OR PROVIDING
SERVICES TO SUCH LINE, DIVISION, SEGMENT OR UNIT THAT IS NOT COMPETITIVE WITH
THE BUSINESS OF THE COMPANY.  FOR PURPOSES OF THIS SECTION 9(A), “MATERIAL”
MEANS A LINE OF BUSINESS THAT REPRESENTS 20% OR MORE OF THE COMPANY’S
CONSOLIDATED REVENUES OR ADJUSTED EBITDA FOR THE FOUR FISCAL QUARTERS
IMMEDIATELY PRECEDING YOUR TERMINATION OF EMPLOYMENT.

 

10

--------------------------------------------------------------------------------



 


(B)                                                 NON-RECRUITMENT.  YOU AGREE
THAT DURING YOUR EMPLOYMENT AND FOR A PERIOD OF EIGHTEEN (18) CALENDAR MONTHS
FOLLOWING TERMINATION OF EMPLOYMENT, YOU WILL NOT, DIRECTLY OR INDIRECTLY: 
(1) SOLICIT, INDUCE, RECRUIT, OR CAUSE A RESTRICTED EMPLOYEE TO RESIGN
EMPLOYMENT WITH THE COMPANY OR ITS AFFILIATES, OR (2) PARTICIPATE IN MAKING
HIRING DECISIONS, ENCOURAGE THE HIRING OF, OR AID IN THE HIRING PROCESS OF A
RESTRICTED EMPLOYEE ON BEHALF OF ANY EMPLOYER OTHER THAN THE COMPANY AND ITS
AFFILIATES.  AS USED HEREIN, “RESTRICTED EMPLOYEE” MEANS ANY EMPLOYEE OF THE
COMPANY OR ITS AFFILIATES WITH WHOM YOU HAD MATERIAL BUSINESS-RELATED CONTACT
WHILE PERFORMING SERVICES UNDER THIS AGREEMENT, AND WHO IS:  (1) A MEMBER OF
EXECUTIVE MANAGEMENT; (2) A CORPORATE OFFICER OF THE COMPANY OR ANY OF ITS
AFFILIATES, OR (3) ANY EMPLOYEE OF THE COMPANY OR ANY OF ITS AFFILIATES ENGAGED
IN PRODUCT OR SERVICE DEVELOPMENT OR PRODUCT OR SERVICE MANAGEMENT.


 


(C)                                                  EFFECT OF BREACH.  THE
OBLIGATION OF THE COMPANY TO CONTINUE TO FULFILL ITS PAYMENT AND BENEFIT
OBLIGATIONS TO YOU PURSUANT TO SECTIONS 6(B), 6(C) AND 9(D) IS CONDITIONED UPON
YOUR COMPLIANCE WITH THE PROVISIONS OF THIS SECTION 9 AND SECTIONS 7 AND 8. 
ACCORDINGLY, IN THE EVENT THAT YOU SHALL MATERIALLY BREACH THE PROVISIONS OF
THIS SECTION 9 AND/OR SECTIONS 7 AND/OR 8 AND NOT CURE OR CEASE (AS APPROPRIATE)
SUCH MATERIAL BREACH WITHIN TEN (10) DAYS OF RECEIPT OF NOTICE THEREOF FROM THE
COMPANY (THE “DEFAULT DATE”), THE COMPANY’S OBLIGATIONS UNDER SECTIONS 6(B),
6(C) AND 9(D) SHALL TERMINATE AND YOU SHALL PROMPTLY (WITHIN THIRTY (30) DAYS
AFTER THE DEFAULT DATE) REFUND TO THE COMPANY A PRORATA PORTION OF THE AMOUNTS
PREVIOUSLY PAID TO YOU PURSUANT TO SECTIONS 6(B), 6(C) AND 9(D) EQUAL TO A
FRACTION, THE NUMERATOR OF WHICH IS THE NUMBER OF FULL MONTHS FROM THE DEFAULT
DATE TO THE EIGHTEEN-MONTH (18-MONTH) ANNIVERSARY OF YOUR TERMINATION OF
EMPLOYMENT, AND THE DENOMINATOR OF WHICH IS EIGHTEEN (18).  TERMINATION OF THE
COMPANY’S OBLIGATIONS UNDER SECTIONS 6(B), 6(C) OR 9(D) SHALL NOT BE THE
COMPANY’S SOLE AND EXCLUSIVE REMEDY FOR A BREACH OF THIS SECTION 9 AND/OR
SECTIONS 7 AND/OR 8.  IN ADDITION TO THE REMEDY PROVIDED IN THIS SECTION 9(C),
THE COMPANY SHALL BE ENTITLED TO SEEK DAMAGES AND INJUNCTIVE RELIEF TO ENFORCE
THIS SECTION 9 AND SECTIONS 7 AND 8, IN THE EVENT OF A BREACH BY YOU OF THIS
SECTION 9 AND/OR SECTIONS 7 AND/OR 8.


 


(D)                                                 COMPENSATION FOR RESTRICTIVE
COVENANTS.  IN CONSIDERATION OF YOUR OBLIGATIONS UNDER THIS SECTION 9, UPON YOUR
TERMINATION OF EMPLOYMENT OTHER THAN ON ACCOUNT OF YOUR DEATH OR TOTAL
DISABILITY OR BY THE COMPANY FOR “CAUSE” OR BY YOU FOR REASONS OTHER THAN “GOOD
REASON,” YOU SHALL BE PAID AN AMOUNT EQUAL TO ONE MILLION FIVE HUNDRED THOUSAND
DOLLARS ($1,500,000) (THE “NON-COMPETE PAYMENT”).  SUBJECT TO SECTION 19 BELOW,
SUCH AMOUNT SHALL BE PAID IN A LUMP SUM AS SOON AS ADMINISTRATIVELY PRACTICABLE
(AND WITHIN THIRTY (30) DAYS) AFTER YOUR TERMINATION OF EMPLOYMENT.


 


10.               REMEDIES.


 


(A)                                                  THE PARTIES HERETO AGREE
THAT THE SERVICES TO BE RENDERED BY YOU PURSUANT TO THIS AGREEMENT, AND THE
RIGHTS AND PRIVILEGES GRANTED TO THE COMPANY PURSUANT TO THIS AGREEMENT, ARE OF
A SPECIAL, UNIQUE, EXTRAORDINARY AND INTELLECTUAL CHARACTER, WHICH GIVES THEM A
PECULIAR VALUE; THE LOSS OF WHICH CANNOT BE REASONABLY

 

11

--------------------------------------------------------------------------------



 


OR ADEQUATELY COMPENSATED IN DAMAGES IN ANY ACTION AT LAW, AND THAT A BREACH BY
YOU OF ANY OF THE TERMS OF THIS AGREEMENT WILL CAUSE THE COMPANY GREAT AND
IRREPARABLE INJURY AND DAMAGE.  YOU HEREBY AGREE THAT THE DEFINITION OF THE
BUSINESS OF THE COMPANY SET FORTH IN SECTION 1 IS CORRECT, THAT THE COMPANY AND
ITS AFFILIATES CONDUCT BUSINESS THROUGHOUT THE 50 STATES OF THE UNITED STATES OF
AMERICA AND BEYOND, AND THAT THESE RESTRICTIONS ARE REASONABLY NECESSARY TO
PROTECT THE LEGITIMATE BUSINESS INTERESTS OF THE COMPANY.  YOU HEREBY EXPRESSLY
AGREE THAT THE COMPANY SHALL BE ENTITLED TO THE REMEDIES OF INJUNCTION, SPECIFIC
PERFORMANCE AND OTHER EQUITABLE RELIEF TO PREVENT A BREACH OF THIS AGREEMENT BY
YOU.  THIS SECTION 10 SHALL NOT BE CONSTRUED AS A WAIVER OF ANY OTHER RIGHTS OR
REMEDIES WHICH THE COMPANY MAY HAVE FOR DAMAGES OR OTHERWISE.


 


(B)                                                 IN THE EVENT OF ANY DISPUTE
OVER THE INTERPRETATION OR APPLICATION OF THIS AGREEMENT, THE COMPANY SHALL
REIMBURSE YOU FOR YOUR REASONABLE ATTORNEYS’ FEES AND COSTS INCURRED IN
CONNECTION WITH THAT DISPUTE UNLESS THE COMPANY IS DETERMINED, BY FINAL JUDGMENT
OF A COURT OF COMPETENT JURISDICTION, TO BE THE PREVAILING PARTY ON ALL OR
SUBSTANTIALLY ALL OF THE ISSUES IN DISPUTE, WHICH REIMBURSEMENT SHALL BE MADE
PROMPTLY (AND WITHIN THIRTY (30) DAYS) FOLLOWING FINAL JUDGMENT.


 


11.               CONSTRUCTION AND SEVERABILITY.  THE PARTIES HERETO AGREE THAT
THE PROVISIONS OF THIS AGREEMENT SHALL BE PRESUMED TO BE ENFORCEABLE, AND ANY
READING CAUSING UNENFORCEABILITY SHALL YIELD TO A CONSTRUCTION PERMITTING
ENFORCEMENT.  IN THE EVENT A COURT SHOULD DETERMINE NOT TO ENFORCE A PROVISION
OF THIS AGREEMENT DUE TO OVERBREADTH, VIOLATION OF PUBLIC POLICY, OR SIMILAR
REASONS, THE PARTIES SPECIFICALLY AUTHORIZE SUCH REVIEWING COURT TO ENFORCE SAID
COVENANT TO THE MAXIMUM EXTENT REASONABLE, WHETHER SAID REVISIONS BE IN TIME,
TERRITORY, SCOPE OF PROHIBITED ACTIVITIES, OR OTHER RESPECTS.  IF ANY SINGLE
COVENANT, PROVISION, WORD, CLAUSE OR PHRASE IN THIS AGREEMENT SHALL BE FOUND
UNENFORCEABLE, IT SHALL BE SEVERED AND THE REMAINING COVENANTS AND PROVISIONS
ENFORCED IN ACCORDANCE WITH THE TENOR OF THE AGREEMENT.


 


12.               ASSIGNMENT.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE HEREUNDER MAY NOT BE ASSIGNED BY EITHER PARTY HERETO WITHOUT THE PRIOR
WRITTEN CONSENT OF THE OTHER PARTY HERETO.


 


13.               NOTICES.  EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED HEREIN,
ANY NOTICE REQUIRED OR PERMITTED TO BE GIVEN TO YOU PURSUANT TO THIS AGREEMENT
SHALL BE GIVEN IN WRITING, AND PERSONALLY DELIVERED OR MAILED TO YOU BY
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, AT THE ADDRESS SET FORTH BELOW YOUR
SIGNATURE ON THIS AGREEMENT OR AT SUCH OTHER ADDRESS AS YOU SHALL DESIGNATE BY
WRITTEN NOTICE TO THE COMPANY GIVEN IN ACCORDANCE WITH THIS SECTION 13, AND ANY
NOTICE REQUIRED OR PERMITTED TO BE GIVEN TO THE COMPANY, THE CHAIRMAN OF THE
BOARD OF DIRECTORS OR THE CHAIRMAN OF THE LEADERSHIP AND COMPENSATION COMMITTEE
OF THE BOARD OF DIRECTORS SHALL BE GIVEN IN WRITING, AND PERSONALLY DELIVERED OR
MAILED TO THAT RECIPIENT BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED
TO THE APPROPRIATE RECIPIENT AT THE ADDRESS SET FORTH UNDER THE SIGNATURE OF THE
EXECUTIVE VICE PRESIDENT OF THE COMPANY OR HIS DESIGNEE ON THIS AGREEMENT OR AT
SUCH OTHER ADDRESS AS THE COMPANY SHALL DESIGNATE BY WRITTEN NOTICE TO YOU GIVEN
IN ACCORDANCE WITH THIS SECTION 13.  ANY NOTICE COMPLYING WITH THIS SECTION 13
SHALL BE DEEMED RECEIVED UPON ACTUAL RECEIPT BY THE ADDRESSEE.

 

12

--------------------------------------------------------------------------------



 


14.              WAIVER.  THE WAIVER BY EITHER PARTY HERETO OF ANY BREACH OF
THIS AGREEMENT BY THE OTHER PARTY HERETO SHALL NOT BE EFFECTIVE UNLESS IN
WRITING, AND NO SUCH WAIVER SHALL OPERATE OR BE CONSTRUED AS THE WAIVER OF THE
SAME OR ANOTHER BREACH ON A SUBSEQUENT OCCASION.


 


15.              GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF GEORGIA.


 


16.              BENEFICIARY.  ALL OF THE TERMS AND PROVISIONS OF THIS AGREEMENT
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY THE
PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS, HEIRS, EXECUTORS, ADMINISTRATORS
AND PERMITTED ASSIGNS.


 


17.              ENTIRE AGREEMENT.  THIS AGREEMENT EMBODIES THE ENTIRE AGREEMENT
OF THE PARTIES HERETO RELATING TO YOUR EMPLOYMENT BY THE COMPANY IN THE CAPACITY
HEREIN STATED AND, EXCEPT AS SPECIFICALLY PROVIDED HEREIN, NO PROVISIONS OF ANY
EMPLOYEE MANUAL, PERSONNEL POLICIES, COMPANY DIRECTIVES OR OTHER AGREEMENT OR
DOCUMENT SHALL BE DEEMED TO MODIFY THE TERMS OF THIS AGREEMENT.  NO AMENDMENT OR
MODIFICATION OF THIS AGREEMENT SHALL BE VALID OR BINDING UPON YOU OR THE COMPANY
UNLESS MADE IN WRITING AND SIGNED BY THE PARTIES HERETO.  ALL PRIOR
UNDERSTANDINGS AND AGREEMENTS RELATING TO YOUR EMPLOYMENT BY THE COMPANY, IN
WHATEVER CAPACITY, ARE HEREBY EXPRESSLY TERMINATED.


 


18.               EXCISE TAX.


 


(A)                                                  IF ANY PAYMENT OR
DISTRIBUTION BY THE COMPANY AND/OR ANY AFFILIATE OF THE COMPANY TO OR FOR YOUR
BENEFIT, WHETHER PAID OR PAYABLE OR DISTRIBUTED OR DISTRIBUTABLE PURSUANT TO THE
TERMS OF THIS AGREEMENT OR OTHERWISE PURSUANT TO OR BY REASON OF ANY OTHER
AGREEMENT, POLICY, PLAN, PROGRAM OR ARRANGEMENT, INCLUDING WITHOUT LIMITATION
ANY STOCK OPTION, STOCK APPRECIATION RIGHT OR SIMILAR RIGHT, OR THE LAPSE OR
TERMINATION OF ANY RESTRICTION ON OR THE VESTING OR EXERCISABILITY OF ANY OF THE
FOREGOING (A “PAYMENT”), WOULD BE SUBJECT TO THE EXCISE TAX IMPOSED BY
SECTION 4999 OF THE CODE OR TO ANY SIMILAR TAX IMPOSED BY STATE OR LOCAL LAW, OR
ANY INTEREST OR PENALTIES WITH RESPECT TO SUCH TAX (SUCH TAX OR TAXES, TOGETHER
WITH ANY SUCH INTEREST AND PENALTIES, BEING HEREAFTER COLLECTIVELY REFERRED TO
AS THE “EXCISE TAX”), THEN THE PAYMENTS AND BENEFITS PAYABLE OR PROVIDED UNDER
THIS AGREEMENT (OR OTHER PAYMENTS AS DESCRIBED BELOW) SHALL BE REDUCED (BUT NOT
BELOW THE AMOUNT OF THE PAYMENTS OR BENEFITS PROVIDED UNDER THIS AGREEMENT) IF,
AND ONLY TO THE EXTENT THAT, SUCH REDUCTION WILL ALLOW YOU TO RECEIVE A GREATER
NET AFTER TAX AMOUNT THAN YOU WOULD RECEIVE ABSENT SUCH REDUCTION.


 


(B)                                                 THE ACCOUNTING FIRM WILL
FIRST DETERMINE THE AMOUNT OF ANY PARACHUTE PAYMENTS (AS DEFINED BELOW) THAT ARE
PAYABLE TO YOU.  THE ACCOUNTING FIRM ALSO WILL DETERMINE THE NET AFTER TAX
AMOUNT (AS DEFINED BELOW) ATTRIBUTABLE TO YOUR TOTAL PARACHUTE PAYMENTS.


 


(C)                                                  THE ACCOUNTING FIRM WILL
NEXT DETERMINE THE LARGEST AMOUNT OF PAYMENTS THAT MAY BE MADE TO YOU WITHOUT
SUBJECTING YOU TO THE EXCISE TAX (THE “CAPPED PAYMENTS”).  THEREAFTER, THE
ACCOUNTING FIRM WILL DETERMINE THE NET AFTER TAX AMOUNT ATTRIBUTABLE TO THE
CAPPED PAYMENTS.

 

13

--------------------------------------------------------------------------------



 


(D)                                                 YOU THEN WILL RECEIVE THE
TOTAL PARACHUTE PAYMENTS OR THE CAPPED PAYMENTS OR SUCH OTHER AMOUNT LESS THAN
THE TOTAL PARACHUTE PAYMENTS, WHICHEVER PROVIDES YOU WITH THE HIGHER NET AFTER
TAX AMOUNT, BUT IN NO EVENT WILL ANY SUCH REDUCTION IMPOSED BY THIS SECTION 18
BE IN EXCESS OF THE AMOUNT OF PAYMENTS OR BENEFITS PAYABLE OR PROVIDED UNDER
THIS AGREEMENT.  IF YOU WILL RECEIVE THE CAPPED PAYMENTS OR SOME OTHER AMOUNT
LESSER THAN THE TOTAL PARACHUTE PAYMENTS, THE TOTAL PARACHUTE PAYMENTS WILL BE
ADJUSTED BY FIRST REDUCING THE AMOUNT OF ANY NONCASH BENEFITS UNDER THIS
AGREEMENT OR ANY OTHER PLAN, AGREEMENT OR ARRANGEMENT ON A PRO RATA BASIS AND
THEN BY REDUCING THE AMOUNT OF ANY CASH BENEFITS UNDER THIS AGREEMENT OR ANY
OTHER PLAN, AGREEMENT OR ARRANGEMENT ON A PRO RATA BASIS.  THE ACCOUNTING FIRM
WILL NOTIFY YOU AND THE COMPANY IF IT DETERMINES THAT THE PARACHUTE PAYMENTS
MUST BE REDUCED AND WILL SEND YOU AND THE COMPANY A COPY OF ITS DETAILED
CALCULATIONS SUPPORTING THAT DETERMINATION.


 


(E)                                                  AS A RESULT OF THE
UNCERTAINTY IN THE APPLICATION OF CODE SECTIONS 280G AND 4999 AT THE TIME THAT
THE ACCOUNTING FIRM MAKES ITS DETERMINATIONS UNDER THIS SECTION 18, IT IS
POSSIBLE THAT AMOUNTS WILL HAVE BEEN PAID OR DISTRIBUTED TO YOU THAT SHOULD NOT
HAVE BEEN PAID OR DISTRIBUTED UNDER THIS SECTION 18 (“OVERPAYMENTS”), OR THAT
ADDITIONAL AMOUNTS SHOULD BE PAID OR DISTRIBUTED TO YOU UNDER THIS SECTION 18
(“UNDERPAYMENTS”).  IF THE ACCOUNTING FIRM DETERMINES, BASED ON EITHER THE
ASSERTION OF A DEFICIENCY BY THE INTERNAL REVENUE SERVICE AGAINST THE COMPANY OR
YOU, WHICH ASSERTION THE ACCOUNTING FIRM BELIEVES HAS A HIGH PROBABILITY OF
SUCCESS OR CONTROLLING PRECEDENT OR SUBSTANTIAL AUTHORITY, THAT AN OVERPAYMENT
HAS BEEN MADE, THAT OVERPAYMENT WILL BE TREATED FOR ALL PURPOSES AS A DEBT AB
INITIO THAT YOU MUST REPAY TO THE COMPANY TOGETHER WITH INTEREST AT THE
APPLICABLE FEDERAL RATE UNDER CODE SECTION 7872; PROVIDED, HOWEVER, THAT NO DEBT
WILL BE DEEMED TO HAVE BEEN INCURRED BY YOU AND NO AMOUNT WILL BE PAYABLE BY YOU
TO THE COMPANY UNLESS, AND THEN ONLY TO THE EXTENT THAT, THE DEEMED DEBT AND
PAYMENT WOULD EITHER REDUCE THE AMOUNT ON WHICH YOU ARE SUBJECT TO TAX UNDER
CODE SECTION 4999 OR GENERATE A REFUND OF TAX IMPOSED UNDER CODE SECTION 4999. 
IF THE ACCOUNTING FIRM DETERMINES, BASED UPON CONTROLLING PRECEDENT OR
SUBSTANTIAL AUTHORITY, THAT AN UNDERPAYMENT HAS OCCURRED, THE ACCOUNTING FIRM
WILL NOTIFY YOU AND THE COMPANY OF THAT DETERMINATION AND THE AMOUNT OF THAT
UNDERPAYMENT WILL BE PAID TO YOU PROMPTLY (AND NO LATER THAN THIRTY (30) DAYS
AFTER THE FINAL DETERMINATION OF THE UNDERPAYMENT) BY THE COMPANY.


 


(F)                                                    FOR PURPOSES OF THIS
SECTION 18, THE FOLLOWING TERMS SHALL HAVE THEIR RESPECTIVE MEANINGS:


 

(I)                                     “ACCOUNTING FIRM” MEANS THE· INDEPENDENT
ACCOUNTING FIRM ENGAGED BY THE COMPANY IN THE COMPANY’S SOLE DISCRETION.

 

(II)                                  “NET AFTER TAX AMOUNT” MEANS THE AMOUNT OF
ANY PARACHUTE PAYMENTS, CAPPED PAYMENTS OR OTHER PAYMENTS DESCRIBED IN THIS
SECTION 18, AS APPLICABLE, NET OF TAXES IMPOSED UNDER CODE SECTIONS 1,
3101(B) AND 4999 AND ANY STATE OR LOCAL INCOME TAXES APPLICABLE TO YOU ON THE
DATE OF PAYMENT.  THE DETERMINATION OF THE NET AFTER TAX AMOUNT SHALL BE MADE
USING THE HIGHEST

 

14

--------------------------------------------------------------------------------


 

COMBINED EFFECTIVE RATE IMPOSED BY THE FOREGOING TAXES ON INCOME OF THE SAME
CHARACTER AS THE PARACHUTE PAYMENTS OR CAPPED PAYMENTS, AS APPLICABLE, IN EFFECT
ON THE DATE OF PAYMENT.

 

(III)                               “PARACHUTE PAYMENT” MEANS A PAYMENT THAT IS
DESCRIBED IN CODE SECTION 280G(B)(2), DETERMINED IN ACCORDANCE WITH CODE
SECTION 280G AND THE REGULATIONS PROMULGATED OR PROPOSED THEREUNDER.

 


(G)                                                 THE FEES AND EXPENSES OF THE
ACCOUNTING FIRM FOR ITS SERVICES IN CONNECTION WITH THE DETERMINATIONS AND
CALCULATIONS CONTEMPLATED BY THE PRECEDING SUBSECTIONS SHALL BE BORNE BY THE
COMPANY.  IF SUCH FEES AND EXPENSES ARE INITIALLY PAID BY YOU, THE COMPANY SHALL
REIMBURSE YOU THE FULL AMOUNT OF SUCH FEES AND EXPENSES WITHIN FIVE BUSINESS
DAYS AFTER RECEIPT FROM YOU OF A STATEMENT THEREFORE AND REASONABLE EVIDENCE OF
YOUR PAYMENT THEREOF BUT IN NO EVENT LATER THAN THE END OF THE YEAR IMMEDIATELY
FOLLOWING THE YEAR IN WHICH YOU INCUR SUCH REIMBURSABLE FEES AND EXPENSES.


 


(H)                                                 THE COMPANY AND YOU SHALL
EACH PROVIDE THE ACCOUNTING FIRM ACCESS TO AND COPIES OF ANY BOOKS, RECORDS AND
DOCUMENTS IN THE POSSESSION OF THE COMPANY OR YOU, AS THE CASE MAY BE,
REASONABLY REQUESTED BY THE ACCOUNTING FIRM, AND OTHERWISE COOPERATE WITH THE
ACCOUNTING FIRM IN CONNECTION WITH THE PREPARATION AND ISSUANCE OF THE
DETERMINATIONS AND CALCULATIONS CONTEMPLATED BY THE PRECEDING SUBSECTIONS.  ANY
DETERMINATION BY THE ACCOUNTING FIRM SHALL BE BINDING UPON THE COMPANY AND YOU.


 


(I)                                                     THE FEDERAL, STATE AND
LOCAL INCOME OR OTHER TAX RETURNS FILED BY YOU SHALL BE PREPARED AND FILED ON A
CONSISTENT BASIS WITH THE DETERMINATION OF THE ACCOUNTING FIRM WITH RESPECT TO
THE EXCISE TAX PAYABLE BY YOU.  YOU, AT THE REQUEST OF THE COMPANY, SHALL
PROVIDE THE COMPANY TRUE AND CORRECT COPIES (WITH ANY AMENDMENTS) OF YOUR
FEDERAL INCOME TAX RETURN AS FILED WITH THE INTERNAL REVENUE SERVICE AND
CORRESPONDING STATE AND LOCAL TAX RETURNS, IF RELEVANT, AS FILED WITH THE
APPLICABLE TAXING AUTHORITY, AND SUCH OTHER DOCUMENTS REASONABLY REQUESTED BY
THE COMPANY, EVIDENCING SUCH CONFORMITY.


 


(J)                                                     ALL PAYMENTS TO BE MADE
TO YOU UNDER THIS SECTION 18 MUST BE PAID NO EARLIER THAN WHEN THE APPLICABLE
TAXES ARE TO BE REMITTED AND BY THE END OF YOUR TAXABLE YEAR NEXT FOLLOWING THE
YEAR IN WHICH THE TAXES THAT ARE THE SUBJECT OF THE AUDIT OR LITIGATION ARE
REMITTED TO THE TAXING AUTHORITIES OR, WHERE NO SUCH TAXES ARE REMITTED, THE END
OF YOUR TAXABLE YEAR FOLLOWING THE YEAR IN WHICH THE AUDIT IS COMPLETED OR THERE
IS A FINAL AND NON-APPEALABLE SETTLEMENT OR THE RESOLUTION OF THE LITIGATION.


 


19.               TAX LIABILITIES AND CODE SECTION 409A.  ANY PAYMENTS OR
BENEFITS THAT YOU RECEIVE PURSUANT TO THIS AGREEMENT SHALL BE SUBJECT TO
REDUCTION FOR ANY APPLICABLE EMPLOYMENT OR WITHHOLDING TAXES.  NOTWITHSTANDING
ANY OTHER PROVISION OF THIS PLAN, IF YOU ARE A SPECIFIED EMPLOYEE AS OF YOUR
TERMINATION OF EMPLOYMENT, AND IF THE AMOUNTS THAT YOU ARE ENTITLED TO RECEIVE
PURSUANT TO SECTION 6 OR SECTION 9 ARE NOT OTHERWISE EXEMPT FROM SECTION 409A OF
THE

 

15

--------------------------------------------------------------------------------



 


CODE, THEN TO THE EXTENT NECESSARY TO COMPLY WITH SECTION 409A, NO PAYMENTS FOR
SUCH AMOUNTS MAY BE MADE UNDER THIS AGREEMENT (INCLUDING, IF NECESSARY, ANY
PAYMENTS FOR WELFARE OR OTHER BENEFITS IN WHICH CASE YOU MAY BE REQUIRED TO PAY
FOR SUCH COVERAGE OR BENEFITS AND RECEIVE REIMBURSEMENT WHEN PAYMENT IS NO
LONGER PROHIBITED) BEFORE THE DATE WHICH IS SIX (6) MONTHS AFTER YOUR
TERMINATION OF EMPLOYMENT OR, IF EARLIER, YOUR DATE OF DEATH.  ALL SUCH AMOUNTS,
WHICH WOULD HAVE OTHERWISE BEEN REQUIRED TO BE PAID OVER SUCH SIX (6) MONTHS
AFTER YOUR TERMINATION OF EMPLOYMENT OR, IF EARLIER, UNTIL YOUR DATE OF DEATH,
SHALL BE PAID TO YOU IN ONE LUMP SUM PAYMENT AS SOON AS ADMINISTRATIVELY
FEASIBLE AFTER THE DATE WHICH IS SIX (6) MONTHS AFTER YOUR TERMINATION OF
EMPLOYMENT OR, IF EARLIER, YOUR DATE OF DEATH.  ALL SUCH REMAINING PAYMENTS
SHALL BE MADE AS IF THEY HAD BEGUN AS SET FORTH IN THIS AGREEMENT.  FOR PURPOSES
OF THIS AGREEMENT, YOUR RIGHTS TO PAYMENTS SHALL BE TREATED AS RIGHTS TO RECEIVE
A SERIES OF SEPARATE PAYMENTS TO THE FULLEST EXTENT ALLOWABLE UNDER SECTION 409A
OF THE CODE.  THIS AGREEMENT IS INTENDED TO COMPLY WITH THE APPLICABLE
REQUIREMENTS OF SECTION 409A OF THE CODE AND SHALL BE CONSTRUED AND INTERPRETED
IN ACCORDANCE THEREWITH.  THE COMPANY MAY AT ANY TIME AMEND, SUSPEND OR
TERMINATE THIS AGREEMENT, OR ANY PAYMENTS TO BE MADE HEREUNDER, AS NECESSARY TO
BE IN COMPLIANCE WITH SECTION 409A OF THE CODE TO AVOID THE IMPOSITION ON YOU OF
ANY POTENTIAL EXCISE TAXES RELATING TO SECTION 409A.  TO THE EXTENT THAT YOU
INCUR LIABILITY FOR EXCISE TAXES, PENALTIES OR INTEREST UNDER SECTION 409A OF
THE CODE BECAUSE ANY NONQUALIFIED DEFERRED COMPENSATION PLAN OF THE COMPANY
FAILS TO COMPLY WITH SECTION 409A, THE COMPANY WILL MAKE A SPECIAL REIMBURSEMENT
PAYMENT TO YOU EQUAL TO THE SUM OF (I) YOUR LIABILITY FOR EXCISE TAXES,
PENALTIES OR INTEREST UNDER SECTION 409A AND (II) ALL TAXES ATTRIBUTABLE TO THE
SPECIAL REIMBURSEMENT PAYMENT, AT THE TIME SUCH TAXES, PENALTIES AND INTEREST
ARE REQUIRED TO BE REMITTED TO THE APPLICABLE AUTHORITIES.


 

IN WITNESS WHEREOF, You and the Company have executed and delivered this
Agreement as of the date first shown above.

 

YOU:

 

THE COMPANY:

 

 

 

ROLLA HUFF

 

EARTHLINK, INC.

 

 

 

 

 

 

/s/ Rolla P. Huff

 

By:

/s/ Susan D. Bowick

 

 

 

Address:

1375 Peachtree Street

 

Name:

Susan D. Bowick

 

7-North Atlanta, GA 30309

 

Title:

Chairperson - Leadership and Compensation Committee

 

 

 

 

 

Address:

1375 Peachtree Street

 

 

 

7-North Atlanta, GA 30309

 

16

--------------------------------------------------------------------------------